DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Please note that numerous references in the numerous information disclosure statements were not considered because those references lacked a complete date (both MONTH and YEAR) as required by 37 CFR 1.98(b)(5) (See MPEP Section 609.04(a) I.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in a new information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because a computer program, i.e. software, is not a statutory category of invention.  See MPEP 2106.03 I.
Claim Rejections - 35 USC § 112
Claims 1- 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 on lines 2-3 it is confusing to recite “at least one composition” and later on line 13 recite “a second composition” as that precludes a single composition.  Respectfully suggest in claim 1 on lines 2-3 changing “at least one composition” to “at least two compositions” to obviate this rejection. Claims 2-40 are indefinite solely due to the rejection of claim 1.
Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,046,578. Although the claims at issue are not identical, they are not patentably distinct from each other because recitation of a reservoir in claim 1 of U.S. Patent No. 11,046,578 meets the limitation of at least one reservoir of the instant application, a substrate of claim 1 of U.S. Patent No. 11,046,578 meets claim 1 and the first and second compositions that are different in claim 1 of U.S. Patent No. 11,046,578 meets the limitation of instant claim 1.

Claim 1 of the instant application (16/416,858):
1.  An apparatus comprising: at least one reservoir to holding at least one composition, the at least one composition comprising: a first composition comprising: a first nano-structural material; a plurality of first grain growth inhibitor nano-particles comprising one or more first grain growth inhibitors; and at least one of: a first tailoring solute comprising one or more first tailoring solute materials; and/or a plurality of first tailoring nano-particles comprising one or more first tailoring nano-particle materials; and a second composition comprising: a second nano-structural material; a plurality of second grain growth inhibitor nano-particles comprising one or more second grain growth inhibitors; and at least one of: a second tailoring solute comprising one or more second tailoring solute materials; and/or a plurality of second tailoring particles comprising one or more second tailoring nano-particle materials; a plurality of nozzles operatively coupled to the at least one reservoir; a stage positioned proximate to the plurality of nozzles, the stage adapted to move relative to the plurality of nozzles, the stage comprising an object holder adapted to hold an object;

a surface profile determination device positioned proximate to the stage, the device to obtain profile data of the object; and

a control unit operatively coupled to the device and the stage, the control unit to regulate manufacture of a pinned nano-structure, including the control unit to:

form a first deposition layer with the first composition, the first layer positioned proximal to the object holder; and

form a second deposition layer with the second composition positioned proximal to the object holder.


 Claim 1 of U.S. Patent No. 11,046,578:
1. An apparatus comprising: a reservoir that holds at least: a first composition comprising: a first nano-structural material; a plurality of first grain growth inhibitor nano-particles comprising one or more first grain growth inhibitors; and at least one of: a first tailoring solute comprising one or more first tailoring solute materials; and/or a plurality of first tailoring nano-particles comprising one or more first tailoring nano-particle materials; and a second composition that is different from the first composition comprising: a second nano-structural material; a plurality of second grain growth inhibitor nano-particles comprising one or more second grain growth inhibitors; and at least one of: a second tailoring solute comprising one or more second tailoring solute materials; and/or a plurality of second tailoring particles comprising one or more second tailoring nano-particle materials; and at least one nozzle a plurality of nozzles operatively coupled to the [at least one] reservoir;

a stage positioned proximate to the nozzle [plurality of nozzles], the stage adapted to move relative to the at least one nozzle plurality of nozzles, the stage comprising [a substrate] an object holder adapted to hold [a substrate] an object;

a surface profile determination device positioned proximate to the stage, the device to obtain profile data of [the substrate] object; and

a control unit operatively coupled to the device and the stage, the control unit to regulate manufacture of a pinned nano-structure, including the control unit to:

form a first deposition layer with the first composition, the first layer positioned proximal to the substrate [object holder]; and

form a second deposition layer with the second composition positioned proximal to the substrate [object holder].















Claims 1-41 are allowable over the prior art of record but have been rejected under 35 U.S.C. 112(b) and claim 1 is rejected under obvious type double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Kitani et al. in U.S. Patent No. 2016/0074938 discloses creating an object with a gradient (see figure 1 and paragraph 23).  Zhuang et al. in U.S. Patent Application Publication No. 2017/0036238 discloses a dispenser for additive manufacturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761